Citation Nr: 0630826	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arrhythmia 
secondary to the service-connected disability of diabetes 
mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions that denied service connection 
for arrhythmias secondary to the service-connected diabetes 
mellitus disability and tinnitus.  

The veteran's substantive appeal was received in January 2004 
and perfected his appeal with respect to his claims for 
service connection for arrhythmias and tinnitus.  

As will be discussed in greater detail hereinbelow, the 
veteran recently submitted a signed statement indicating that 
he wished to withdraw his appeal.

For this reason, the Board no longer has jurisdiction over 
the veteran's service connection claims for arrhythmias and 
tinnitus.  

The Board notes that in a May 2006 rating decision, the RO 
denied the veteran's service connection claim for bilateral 
hearing loss.  He submitted a notice of disagreement in May 
2006 but it appears that no Statement of the Case has been 
provided.  As discussed below, that issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1969 to December 1970.  

2.  On September 4, 2006, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
veteran that he had withdrawn his appeal on the issues of 
entitlement to service connection for arrhythmias secondary 
to service-connected diabetes mellitus and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
certified issues by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2006).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2006).

Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal. 38 C.F.R. § 20.204(b).

In a signed statement received by the Board in September 
2006, prior to the promulgation of a decision by the Board, 
the veteran stated, in pertinent part, that he no longer 
wished to pursue an appeal as to his claims for service 
connection for arrhythmias secondary to service-connected 
diabetes mellitus and tinnitus.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to the issues certified on appeal.

Consequently, the Board no longer has jurisdiction to 
consider the claims of service connection for arrhythmias and 
tinnitus, and it must be dismissed.


ORDER

The appeal as to the issue of service connection for 
arrhythmias secondary to service-connected diabetes mellitus 
is dismissed.

The appeal as to the issue of service connection for tinnitus 
is dismissed.


REMAND

In May 2006 the RO denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  In a May 
2006 statement the veteran indicated he wished to appeal that 
rating decision.  The Board finds the May 2006 statement to 
be a timely notice of disagreement regarding the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss.

An SOC has not been sent to the veteran regarding this issue.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC, the Board should remand the matter 
for issuance of an SOC.  

After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the veteran 
may have the opportunity to complete an 
appeal on the issue of service connection 
for bilateral hearing loss (if he so 
desires) by filing a timely substantive 
appeal.  Without completion of a 
substantive appeal, the case will not be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


